Citation Nr: 0206736	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This case is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record reflects that the veteran had requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal, and such a hearing was scheduled for May 2002.  
However, the veteran failed to appear.  Therefore, his 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence does not show that the veteran has a 
current right knee disability.

3.  The veteran did not engage in combat with the enemy while 
on active duty.

4.  The preponderance of the medical evidence is against a 
finding that the veteran currently has PTSD due to in-service 
stressors.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  VA medical examinations have been performed 
and the RO has advised the veteran of the evidence necessary 
to substantiate both claims by the January 1999 Statement of 
the Case and the March 2002 Supplemental Statement of the 
Case.  The RO also addressed the applicability of the VCAA to 
the facts of this case by correspondence sent to the veteran 
in January 2001, and by the March 2002 Supplemental Statement 
of the Case.  It does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
by the RO.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


I. Right Knee

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's lower extremities were clinically evaluated as 
normal on his January 1971 enlistment examination.  His 
service medical records reflect that in August 1972 he was 
treated for a swollen knee due to a twisting injury.  
Subsequent records from September 1972 also note treatment 
for lateral collateral ligament sprain.  However, these 
records do not identify which knee was injured.  In addition, 
records from July 1973 reflect that he was treated for 
complaints of stomachaches and that the back of his knee 
joints was painful.  In his January 1974 separation 
examination, the veteran's lower extremities were clinically 
evaluated as normal.  Thereafter, on a June 1974 Statement of 
Medical Condition, the veteran reported that there had been 
no change in his medical condition since his last separation 
examination.

VA medical records are on file which cover a period from 1990 
to 2001.  However, these records do not show any treatment 
for or a diagnosis of a chronic right knee disability.  
Further, the veteran underwent a VA general medical 
examination in February 2001 which, among other things, found 
that his extremities were normal.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a right knee disability.  In Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 
38 U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.  In this 
case, there is no medical evidence of a current right knee 
disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the medical evidence is against a finding 
that the veteran has a current right knee disability.  The 
February 2001 VA general medical examination shows that his 
extremities were found to be normal.  Post-service medical 
evidence, that includes extensive treatment reports, fails to 
indicate either a right knee disability or even complaints of 
a right knee disability.  In several VA hospitalizations the 
veteran makes no reference to pain in his knee.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim, inasmuch as there is no 
current disability, and it must be denied.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As an additional matter, the Board is cognizant of the fact 
that the RO originally denied this claim as not well 
grounded, and this standard was explicitly eliminated by the 
VCAA.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. PTSD

The veteran's psychiatric condition was clinically evaluated 
as normal on his January 1971 enlistment examination.  His 
service medical records reflect that he underwent a 
psychiatric evaluation in December 1973 for a question of 
mental stability.  Direct examination and review of his past 
history revealed no indication of psychiatric disorder.  It 
was determined that there were no disqualifying mental 
defects sufficient to warrant disposition through medical 
channels, that the veteran was mentally responsible and that 
he was free of significant emotional illness and might be 
retained or separated from the service at the discretion of 
command.  

On his January 1974 separation examination, the veteran's 
psychiatric condition was clinically evaluated as normal.  
Thereafter, on a June 1974 Statement of Medical Condition, 
the veteran reported that there had been no change in his 
medical condition since his last separation examination.

The veteran's service personnel records, including his DD 
Form 214, reflect that his military occupational specialty 
(MOS) was that of a field artillery cannon operations 
assistant.  His records confirm that he had service in Korea 
from November 1971 to December 1972, and subsequently served 
at Fort Hood from January 1973 until June 1974.  These 
records show no awards or citations or entries that indicate 
that he engaged in combat while on active duty.

The post-service medical evidence reflects that the veteran 
was treated on numerous occasions for cocaine dependence 
beginning in December 1996, including periods of 
hospitalization.  Records from December 1996 noted that he 
had no previous treatment for cocaine, that he started using 
in 1987, and that he denied psychiatric or medical problems.  
Records from March 1998 note, in part, that the veteran 
complained of auditory hallucinations, suicidal ideation, and 
homicidal ideation.  PTSD was not indicated.

Records from April 1998 note that the veteran did not serve 
in a combat zone while on active duty, but reported that he 
witnessed traumatic events while in Korea.  He reported that 
he saw other soldiers being killed at the demilitarized zone, 
and witnessing a hotel fire where many people died.  Later 
that month, he reported that while patrolling along the 
demilitarized zone, they received enemy fire, and two or 
three good friends were killed.  He also reported that having 
worked with a "S-3" he saw how types of incidents were 
documented as being other than what they were (for example 
"training accidents").  

The veteran ultimately underwent psychological testing, and 
it was noted that this testing was significant for PTSD and 
depression at a mild level.  Further, it was stated that 
while the veteran's reported experience along the 
demilitarized zone in Korea did not fall within what was 
generally thought of as "combat," it appeared to have 
affected him profoundly, as was born out in his reportage of 
symptoms and in his testing.  Consequently, it was concluded 
that a diagnosis of PTSD was appropriate.

In response to the RO's request for information about in-
service stressors, the veteran reported in a June 1998 
statement that while in the demilitarized zone in Korea in 
June 1972 they had some incoming fire, during which a close 
friend of his was shot.  He also reported that he witnessed a 
hotel in South Korea on fire, and saw people jump out of the 
window, on mattresses, and getting killed.  In addition, he 
reported that he saw two helicopters crash into each other 
while stationed in Fort Hood.  He reported that you could see 
people falling out of the sky during this incident.

In October 1999 and March 2000, the RO sent correspondence to 
the U. S. Armed Service Center for Research of Unit Records 
(USASCRUR) requesting verification of the veteran's purported 
in-service stressors.  The USASCRUR responded in April 2000 
that the casualty statistics did not list any U. S. 
casualties in Korea in 1972.  However, it was stated that 
morning reports could be used to verify daily personnel 
actions such as wounded or killed in action, and that such 
records could be requested from the National Personnel 
Records Center (NPRC).  The USASCRUR reported that there was 
verification of an April 1973 incident in which two aircraft, 
out of a formation of six, collided in mid air.  It was noted 
that there were ten fatalities out of the twenty-two that 
were on board, and that these aircraft were assigned to Fort 
Hood.

A computer printout with handwritten comments appears to 
indicate that efforts were made to obtain the morning reports 
from the veteran's service in Korea, but without success.

Medical records dated in 2000 show continued treatment for 
cocaine dependence but show no subsequent findings of PTSD.  
Records from October 2000 do show an assessment of likely 
schizoaffective disorder with suicidal ideation.

The veteran underwent a VA mental disorders examination in 
February 2001, which included a review of his medical 
records.  Among other things, the examiner noted that the 
veteran did admit to sometimes experiencing hallucinations 
and some delusional communication, which was clearly 
secondary to his cocaine use.  The examiner also stated that 
this actually "well answers" the question that the veteran 
did not have schizoaffective disorder, as such.  The examiner 
found that the veteran had psychotic manifestations secondary 
to his cocaine dependence.  With respect to PTSD, the veteran 
stated that one of the psychiatrists who examined him said 
that he had PTSD, and, therefore, he was applying for 
compensation and pension for it.  However, this examiner was 
absolutely unable to see how the PTSD was showing itself on 
the veteran and what was the source of his PTSD. 

The veteran reported that in the demilitarized zone there was 
quite a bit of commotion and he had seen disturbances, 
including people injured, etc.  The examiner stated that this 
was not a legitimate basis for PTSD.  In addition, the 
veteran did not show any manifestations of PTSD.  The 
examiner stated that the veteran was a characteristically 
sociopathic drug dependent individual without PTSD 
manifestations.  Diagnostic impressions following examination 
were cocaine dependence and a sociopathic personality 
disturbance with many jail sentences.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions 
regarding his service in Korea in the 1970's would support 
this finding.  Thus, a medical provider cannot provide 
supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).  
The veteran's own testimony will not be sufficient.  Id.  

The veteran has cited stressors in service.  As noted above, 
he has reported being fired upon while patrolling the 
demilitarized zone in Korea, that several of his friends were 
killed in the demilitarized zone, and that he witnessed a 
hotel fire in Korea in which people were killed.  However, 
nothing in his service records supports a finding that these 
incidents actually occurred, nor has the veteran submitted 
any corroborating evidence to include buddy statements.  
Further, the USASCRUR reported in April 2000 that there was 
no evidence of any casualties in Korea in 1972.  

The USASCRUR did confirm that there was an aircraft accident 
in April 1973 at Fort Hood in which people were killed.  
Since the veteran appears to have been stationed at Fort Hood 
at that time, it will be assumed that he did witness this 
event.  However, the March 1998 medical records which note 
PTSD symptoms and the April 1998 medical records which 
actually diagnose PTSD do not indicate that these findings 
were based upon the veteran having witnessed the aircraft 
accident at Fort Hood.  In fact, this alleged stressor is 
never indicated.

As detailed above, these records, including those from April 
1998, reflect that the findings of PTSD appear loosely based 
upon the veteran's account of what purportedly occurred while 
he was in Korea.  Inasmuch as the only medical diagnosis of 
PTSD is based upon the veteran's uncorroborated account of 
in-service stressors while stationed in Korea, and this 
stressor or stressors have not been confirmed, the Board must 
conclude that the preponderance of evidence is against a 
finding that the veteran currently has PTSD due to an in-
service stressor or stressors during service.

The Board is cognizant of the recent case of Pentecost v. 
Principi, U.S. Vet. App. No 00-2083 (May 24, 2002), wherein 
the Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, the veteran submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The facts in this case are 
easily distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors regarding his service in Korea, some of his 
statements regarding the deaths of friend during his service 
in Korea have been refuted, and the medical diagnosis of PTSD 
in this case is of very limited probative value. 

Even if the Board was to concede that the alleged stressor 
did, in fact, occur, the Board must now make a determination 
of whether this alleged stressor has caused PTSD.  See 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has 
the authority to decide a claim in the alternative).  With 
regard to the veteran's own allegations that these alleged 
stressors have caused PTSD, the Board must find that the 
veteran is not competent to make such a medical 
determination.  As stated by the Court, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
is not competent to provide a medical opinion diagnosing 
himself with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991), and Contreras v. Brown, 5 Vet. App. 492 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The April 1998 finding of PTSD is entitled to very limited 
probative value.  Even medical treatment reports made that 
month and in March 1998 would dispute the finding that the 
veteran has any other problem other than drug abuse.  In any 
event, even if the Board were to accept the veteran's account 
of what occurred in Korea as true, or find that the veteran's 
stressor at Fort Hood was the basis for the 1998 findings of 
PTSD, the preponderance of the medical evidence would still 
be against a finding that he currently has PTSD due to in-
service stressors.  The May 2001 VA mental disorders 
examination concluded that the veteran did not have PTSD. 

The May 2001 VA mental disorders examination concluded that 
the veteran did not have PTSD, nor schizoaffective disorder, 
and that his problems were psychotic manifestations secondary 
to his cocaine dependence.  Unlike the March and April 1998 
findings of PTSD, the May 2001 VA examiner's opinion was 
based upon both an examination of the veteran and a review of 
his medical records.  The VA examiner also explains the basis 
for this opinion that is found to be persuasive.  
Accordingly, the Board finds that the May 2001 VA examination 
is entitled to the most weight regarding this issue.  Most 
post-service medical records, which fail to note PTSD or PTSD 
symptoms during treatment of the veteran's drug abuse, also 
outweigh the 1998 references to PTSD.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for PTSD is denied.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

